DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate both driving pin in fig. 3 and drive cover in fig. 5, “40” has been used to designate both thrust spring in fig. 2 and clutch spring in fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "84" and "86" have both been used to designate a clutch spring and a drive pin bore but are shown in fig. 2 and 3 to be pointing the same structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 134, 135, 117, 141, 144 and 154.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“drive sleeve coaxially aligned with base and said drive coupler, said drive coupler includes center bore” in line 7-8 should read “a drive sleeve coaxially aligned with base and said drive coupler, said drive sleeve includes a center bore”
“said inner bore being inserted around said cylindrical body on said drive coupler” in line 9 should read “said center bore being inserted around said cylindrical body on said drive coupler”
“a flat top surface configured to press against said clutch pack. said pressure ring” in line 13 should read “a flat top surface configured to press against said clutch pack, said pressure ring”
“a clutch cover with center bore a top opening and a lower opening” in line 15 should read “a clutch cover with a center bore, a top opening and a lower opening”
 “thrust springs extending between said driver coupler and the driver i. a retainer” in line 25-26 should read “thrust springs extending between said driver coupler and the driver; i. a retainer”
“a lock nut configured to attach to said external threads to selective attach” in line 30-31 should read “a lock nut configured to attach to said external threads to selectively attach”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said drive pins" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said drive pins" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-9 and 12-15 are allowed. Claim 1 is the independent claim.
Claims 10-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 -U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Johnson (U.S. Patent 4,014,421), which discloses: A tapping head (Abstract; tapping attachment), comprising: a.  a base (#19, #30) with a upper flange (#19), an upper neck bore (#31) and a lower cylindrical cavity (cavity of #30, where #44 sleeve fits), formed on said base are external thread (see fig. 2, where #19 has external threads); b.  a drive coupler (#23) axially aligned with said base, said base includes a lower cylindrical body (#84) and an upward extending neck (#24), said neck being inserted into said neck bore formed on said base and said cylindrical body being inserted into said lower cavity;  c. drive sleeve (#44) coaxially aligned with base and said drive coupler, said drive coupler includes center bore (#45) with a plurality of longitudinally aligned internal splines (#100a, #100b) formed thereon, said inner bore being inserted around said cylindrical body on said drive coupler; d.  a clutch pack (#45, #60, #61, #62) located inside said lower cylindrical cavity formed on said base (see fig. 2), said clutch pack being placed around said drive sleeve (see fig. 2, where #44 sleeve is around #60); e.  a pressure ring axially aligned with and extending around said drive sleeve, said pressure ring includes a flat top surface configured to press against said clutch pack. said pressure ring include a plurality of downward extending clutch springs; f.  a clutch cover (#35) with center bore (#35 has bores for receiving #60, #61, #62) a top opening and a lower opening (see fig. 2, where #35 has a lower opening where plate #55 sits), formed inside said center bore are internal threads configured to mesh with external threads on said base, said clutch cover includes a flange surface (see fig. 2, where top surface of #35 has flange to press against springs #40) configured to press against said thrust springs when clutch cover is axially aligned and attached to said base (see fig. 2); g.  a driver (#78, #18, #16) configured to slide axially into said center bore formed in said clutch cover and into said center bore formed in said drive sleeve (see fig. 2, where #78 is axially in bore of clutch cover #5, and in bore of sleeve #44), said driver includes a plurality of external splines (#170a, #170b) configured to mesh with said internal splines in said drive sleeve, said driver being an elongated structure (see fig. 2, where #18 is elongated and extends below clutch cover #35) with tapered side walls (#186 inner walls are tapered) that extend below said clutch cover, said sidewalls surround a lower cavity (side walls surround cavity of chuck #188 that receives tap #20) configured to receive the shaft of a tap (#20), formed on said sidewalls are external threads (#190); h.  a plurality of thrust springs extending between said driver coupler and the driver i.  a retainer spring assembly (#88, #83) connected at one end to said drive coupler (see fig. 2, where #88 connects to drive couples #23) and connected at an opposite end to said driver (connects to drive coupler #18); j.  a drive cover extending over said driver and attaching, to said clutch cover; and k.  a lock nut (#192) configured to attach to said external threads to selective attach a tap to said driver (lock nut #192 locks collet #188, where tap #20 is held).
Suffice it to say, the patent to Johnson (US 4,014,421) does not disclose: b. drive coupler … said neck being inserted into said neck bore formed on said base and said cylindrical body being inserted into said lower cavity; c. drive sleeve … said inner bore being inserted around said cylindrical body on said drive coupler, e.  a pressure ring axially aligned with and extending around said drive sleeve, said pressure ring includes a flat top surface configured to press against said clutch pack. said pressure ring include a plurality of downward extending clutch springs, f. clutch cover … having a top opening and formed inside said center bore of clutch cover are internal threads configured to mesh with external threads on said base, g. driver … plurality of external splines configured to mesh with said internal splines in said drive sleeve, h.  a plurality of thrust springs extending between said driver coupler and the driver, or j.  a drive cover extending over said driver and attaching, to said clutch cover as claimed in independent claim 1, and as such does not anticipate the instant invention as disclosed in independent claim 1.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Johnson (US 4,014,421), and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (US 3,946,844) teaches a tapping head similar to the dual operating tapping head.  Kato (EP 0051097) teaches a holder with external splines similar to the dual operating tapping head.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722